In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-19-00113-CV
                 ___________________________

THE PREMIER COMPANIES, INC., PREMIER RENTAL-PURCHASE, INC.,
       TRM VENTURE GROUP, AND RAJ, INC., Appellants

                                 V.

             FOUR A’S MESQUITE, LLC., Appellee


              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-303532-18


               Before Gabriel, Kerr, and Birdwell, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Consequently, appellee’s “Motion to Dismiss for Lack of Jurisdiction,” filed on

June 10, 2019, is denied as moot.

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: October 3, 2019




                                           2